DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and remarks of 06/22/2021 have overcome the outstanding rejections of the First Action Interview – Office Action of 04/23/2021.
While ELDER discloses identifying two or more assets of a same asset type on a geospatial map, determining expected geographic locations on the map of the assets a distance between the assets, and causing display of an interactive table including data items associated with transit events of the two assets, ELDER fails to disclose causing display of a combined indicator of the two or more assets on the map in response to a determination that the distance between the expected geographic locations on the map is less than a spatial proximity threshold such that the interactive table is displayed in response to selection of the combined indicator.  While DOLPH discloses presenting a combined indicator for displayed asset indicators on a map in response to detected overlap, that is a distance less than a predetermined spatial overlap proximity threshold, DOLPH fails to disclose wherein the asset indicators to be combined are of a same asset type such that selection of the combined indicator displays an interactive table including the data items associated with the transit events of the assets of the asset type of the combine indicator.
Accordingly, the 35 USC 102 rejections of claims 1-7 and 12-20 by ELDER and the 35 USC 103 rejections of claims 8-11 over ELDER in view of DOLPH are withdrawn.
Further, the approved Terminal Disclaimer of 06/22/2021 has overcome the 35 USC 101 double patenting rejections of claims 1-20 over at least claim 1 of parent U.S. Patent 10,430,444.  The corresponding 35 USC 101 rejections are withdrawn.
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179